                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



REGINALD MARCEL JOHNSON,

                                 Petitioner,

              v.                                    CASE NO. 18-3260-SAC

BRAD CAIN, et al.,

                                 Respondents.


                             MEMORANDUM AND ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner is serving a life sentence imposed in the District

Court of Sedgwick County, Kansas. On October 16, 2018, the Court

directed him to show cause why this matter should not be dismissed

without prejudice due to a pending state post-conviction action. In

his response, petitioner requested a stay in this matter. He also moves

for the appointment of counsel.

        The Court has considered the record and grants the request to

stay this matter. The Court also has examined on-line records
maintained by the Kansas appellate courts1 and notes that petitioner’s

post-conviction action is now before the Kansas Court of Appeals. The

Court will direct petitioner to advise the Court when a final decision

is reached in that matter.

        As noted, petitioner seeks the appointment of counsel. An

applicant for habeas corpus relief has no constitutional right to the

appointment of counsel. See Swazo v. Wyo. Dept. of Corr., 23 F.3d 332,
333 (10th Cir. 1994)(“[T]here is no constitutional right to counsel


1   Http://tpka-pitsskscourts.org.
beyond the appeal of a criminal conviction, and … generally

appointment of counsel in a § 2254 proceeding is left to the court’s

discretion.”). Rather, the court may appoint counsel when “the

interests of justice so require” for a petitioner who is financially

eligible. See 18 U.S.C. § 3006A(1)(2)(b).

     The Court declines to appoint counsel in this matter at this time

but will review the record at the close of state court proceeding.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is stayed

pending the resolution of petitioner’s state court action. Petitioner

is directed to notify the Court in writing upon the issuance of a final

decision in that matter.

     IT IS FURTHER ORDERED petitioner’s motion to appoint counsel

(Doc. 3) is denied.

     IT IS SO ORDERED.

     DATED:   This 23rd day of August, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
